Tom Phillips and Lester Keeter were convicted on an information jointly charging that they did unlawfully convey 13 sacks of intoxicating liquor from a place in Stephens county unknown to a place about five miles southeast of the town of Comanche, and were each sentenced to be confined in the county jail for 90 days and to pay a fine of $300. From the judgment an appeal was perfected by filing in this court on January 8, 1918, a petition in error with case-made. No brief has been filed, and the cause was submitted on motion *Page 690 
by the Attorney General to affirm the same for failure to prosecute the appeal. An examination of the record discloses that the evidence is sufficient to sustain the verdict; that the appeal is without merit.
The judgment is therefore affirmed. Mandate forthwith.